Judgment in favor of plaintiff, entered December 20, 1963, unanimously reversed on the law, on the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with costs to defendants-appellants, unless plaintiff stipulates to accept, in lieu of the award by verdict, the sum of $12,488, in which event the judgment is modified to that extent, and as so modified, affirmed, with costs to defendants-appellants. In this personal injury negligence action, it is evident that the jury verdict is grossly excessive and not warrantéd on the record. Settle order on notice. Concur — Breitel, J. P., Stevens, Eager and Steuer, JJ.